UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3207 General Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS General Money Market Fund, Inc. February 28, 2009 (Unaudited) Negotiable Bank Certificates of Deposit44.7% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 1.50%, 3/18/09 50,000,000 50,000,000 Allied Irish Banks N.A. Inc. (Yankee) 2.30%, 3/4/09 50,000,000 a 50,000,000 Banca Intesa SpA 3.10%, 3/16/09 250,000,000 250,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 0.90% - 1.00%, 4/8/09 - 5/13/09 350,000,000 350,005,626 Bank of Ireland (Yankee) 2.30%, 3/9/09 200,000,000 a 200,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 1.05% - 1.18%, 4/28/09 - 5/11/09 450,000,000 450,000,000 Barclays Bank PLC (Yankee) 1.35% - 2.00%, 5/18/09 - 6/18/09 210,000,000 210,000,000 BNP Paribas (Yankee) 0.95%, 7/13/09 500,000,000 500,000,000 Calyon (Yankee) 1.00% - 2.50%, 3/5/09 - 6/2/09 575,000,000 575,000,000 Citibank (South Dakota) N.A., Sioux Falls 1.50%, 3/17/09 200,000,000 200,000,000 Credit Suisse (Yankee) 1.42% - 1.95%, 3/11/09 - 7/9/09 500,000,000 500,000,000 DnB NOR Bank ASA (Yankee) 2.31%, 3/9/09 300,000,000 a 300,000,663 Lloyds TSB Bank PLC (Yankee) 1.33%, 4/7/09 500,000,000 500,005,122 Natixis (Yankee) 3.15%, 3/12/09 185,000,000 185,000,000 Royal Bank of Scotland PLC (Yankee) 2.35%, 3/5/09 500,000,000 500,000,000 Societe Generale (Yankee) 0.95% - 1.00%, 4/27/09 - 7/13/09 550,000,000 550,000,000 Total Negotiable Bank Certificates of Deposit (cost $5,370,011,411) Commercial Paper30.4% Allied Irish Banks N.A. Inc. 1.30% - 2.16%, 3/13/09 - 4/28/09 450,000,000 a 449,259,764 Atlantis One Funding Corp. 0.30%, 3/2/09 187,128,000 a 187,126,440 Banco Bilbao Vizcaya Argenteria Puerto Rico 1.00%, 5/6/09 200,000,000 199,633,333 Bank of Ireland 1.46% - 2.30%, 3/9/09 - 5/28/09 300,000,000 a 299,393,583 CAFCO LLC 1.10%, 5/21/09 110,000,000 a 109,727,750 DnB NOR Bank ASA 1.00%, 5/18/09 200,000,000 a 199,566,667 Gemini Securitization Corp., LLC 0.30%, 3/2/09 250,000,000 a 249,997,917 Govco Inc. 1.10%, 5/20/09 390,000,000 a 389,046,667 Greenwich Capital Holdings Inc. 1.35%, 4/9/09 50,000,000 49,926,875 ING (US) Funding LLC 1.14% - 1.15%, 5/4/09 - 5/5/09 462,000,000 461,050,439 Nordea North America Inc. 0.95% - 0.96%, 5/8/09 - 5/13/09 500,000,000 499,059,417 UBS Finance Delaware LLC 0.28%, 3/2/09 400,000,000 399,996,889 Unicredit Delaware Inc. 3.07%, 3/16/09 40,000,000 39,949,667 Working Capital Management Co. L.P. 1.41%, 4/8/09 124,000,000 a 123,816,755 Total Commercial Paper (cost $3,657,552,163) Corporate Note.8% Morgan Stanley 0.57%, 3/4/09 (cost $100,000,000) 100,000,000 U.S. Government Agency4.1% Federal National Mortgage Association 1.13%, 4/21/09 (cost $489,820,269) 490,000,000 b,c Time Deposits10.9% Branch Banking & Trust Co. (Grand Cayman) 0.15%, 3/2/09 310,000,000 310,000,000 HSH Nordbank AG (Grand Cayman) 0.32%, 3/2/09 500,000,000 500,000,000 JPMorgan Chase Bank, N.A. (Nassau) 0.25%, 3/2/09 500,000,000 500,000,000 Total Time Deposits (cost $1,310,000,000) Repurchase Agreements9.1% Barclays Financial LLC 0.25%-0.26%, dated 2/27/09, due 3/2/09 in the amount of $588,012,667 (fully collateralized by $328,801,200 Treasury Inflation Protected Security, 3.875%, due 4/15/29, value $510,000,115 and $62,319,600 U.S. Treasury Bond, 8.50%, due 2/15/20, value $89,760,022) 588,000,000 588,000,000 Deutsche Bank Securities 0.27%, dated 2/27/09, due 3/2/09 in the amount of $500,011,250 (fully collateralized by $217,141,000 Federal Farm Credit Bank, 2.25%-5.375%, due 9/13/10-1/22/19, value $224,485,471, $97,680,000 Federal Home Loan Bank, 2.50%-5.05%, due 1/6/11-2/20/29, value $95,956,338, $92,970,000 Federal Home Loan Mortgage Corp., 5.15%-5.50%, due 500,000,000 500,000,000 3/9/17-5/21/18, value $94,810,515 and $90,000,000 Federal National Mortgage Association, 3.65%-5%, due 9/9/10-3/2/15, value $94,748,533) Total Repurchase Agreements (cost $1,088,000,000) Total Investments (cost $12,015,383,843) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $2,557,936,206 or 21.3% of net assets. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Variable rate securityinterest rate subject to periodic change. At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Money Market Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
